Citation Nr: 0732916	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-21 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from January 1964 to January 
1969  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2004 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The Board notes that the veteran, in numerous statements 
beginning in May 2005, raises a claim for an increased rating 
for tinnitus.  This matter is REFERRED to the RO for the 
appropriate action.


REMAND

Service connection is in effect for bilateral hearing loss, 
residuals of prostate cancer, and tinnitus, and the veteran 
meets the schedular threshold for TDIU consideration.  See 38 
C.F.R. § 4.16(a).  The veteran has reported that he taught 
high school chemistry and physics for approximately 26 years, 
before retiring in 1997.  See September 2002 Request for 
Employment Information sheet.  He reports that his hearing 
loss, tinnitus, and prostrate problems make it impossible for 
him to be employed as a teacher.  Although there is a 
statement from a County School Director saying that the 
veteran is unfit for teaching due to his service-connected 
disabilities, there is no medical opinion as to whether the 
veteran's service-connected disabilities alone produce an 
impairment so severe that it is impossible for the average 
person to follow a substantially gainful occupation, to 
include non-teaching work.  A medical opinion of this nature 
should be sought.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
genitourinary examination to determine 
the current severity of his residuals of 
prostate cancer.  In addition, the 
examiner is asked to review the file and 
render an opinion as to whether the 
veteran's service-connected disabilities 
(hearing loss, tinnitus, and residuals of 
prostate cancer) produce an impairment so 
severe that it would be impossible for 
the average person to follow a 
substantially gainful occupation, to 
include non-teaching work.  A rationale 
for any opinion offered is requested

2.  Thereafter, the RO should re-
adjudicate the appellant's claim.  If the 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

